Name: Commission Implementing Regulation (EU) 2017/630 of 3 April 2017 amending for the 264th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  civil law;  international trade
 Date Published: nan

 4.4.2017 EN Official Journal of the European Union L 90/6 COMMISSION IMPLEMENTING REGULATION (EU) 2017/630 of 3 April 2017 amending for the 264th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaeda organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 29 March 2017, the Sanctions Committee of the United Nations Security Council decided to amend one entry in its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 2017. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the identifying data for the following entry Radi Abd El Samie Abou El Yazid El Ayashi, (alias Mera'i). Address: Via Cilea 40, Milan, Italy (domicile). Date of birth: 2.1.1972. Place of birth: El Gharbia (Egypt). Other information: (a) In custody in Italy, due for release on 6.1.2012; (b) Subject to expulsion from Italy after serving the sentence. Date of designation referred to in Article 2a (4)(b): 12.11.2003., under the heading Natural persons, is replaced by the following: Radi Abd El Samie Abou El Yazid El Ayashi, (alias Mera'i). Address: Via Cilea 40, Milan, Italy (domicile). Date of birth: 2.1.1972. Place of birth: El Gharbia Governorate (Egypt). Nationality: (a) Egypt. Date of designation referred to in Article 7d(2)(i): 12.11.2003.